Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered April 21, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Prior to the testimony of an undercover officer, the prosecutor and the defendant stipulated to a limited closure of the *303courtroom, and thereby resolved any issue relating to the defendant’s right to a public trial.
By inadvertence, and without the knowledge, control, expectation, or fault of either party, the span of the agreement was extended, until it was brought to the attention of the court for correction. Under these circumstances, reversal of the defendant’s conviction is not warranted (see, People v Peterson, 81 NY2d 824).
The defendant’s remaining contentions are without merit. Rosenblatt, J. P., Ritter, Copertino and Krausman, JJ., concur.